Title: From George Washington to Gustavus Scott, 19 June 1797
From: Washington, George
To: Scott, Gustavus



Dear Sir,
Mount Vernon 19th June 17⟨97⟩

Your favor of the ⟨16th Inst.⟩ enclosing the letter of Mr Walt⟨er Smith,⟩ to you, has been received. ⟨If Messrs Reed⟩ and Ford trifle much lo⟨nger with me⟩ in the transfer of the ⟨deficient shares,⟩their conduct shall ⟨be exposed in the⟩ light it deserves.
Nothing I more ⟨wish than to⟩ improve the Breed of my Cattl⟨e and Sheeps⟩ and to affect the former, had c⟨aused en⟩quiry to be made of Mr Gough if ⟨he had⟩ any young Bulls (of his English ⟨breed)⟩ for Sale: the result was, that he had ⟨only⟩ one (except calves) of about eight m⟨onths⟩ old; for which he asked 200 dollars. Thinking this high, for one so young, I ⟨have⟩ authorised Mr Peter to buy Mr Thre⟨lkalds⟩ at £75, as he is of sufficient age.

I thank you for your in⟨timati⟩on to Colo. Lloyd (& since to his So⟨n) of what⟩ you supposed my wishes we⟨re but not⟩ knowing on what terms th⟨ey proposed to⟩ supply me—I am at a loss ⟨for the prelimi⟩nary steps on my part. If these Gen⟨tle⟩men intended the calf as a present ⟨wch⟩ costs my feelings more, always, th⟨an any⟩ sum would do my purse; writi⟨ng, to Colo.⟩ Ramsay (whom I should prefer ⟨to the other⟩ Gentleman you have named) ⟨wou’d have⟩ the appearance of a sti⟨mula, which I⟩ should wish to avoid: ⟨And on the other⟩ hand if I am to posse⟨ss him as a Common⟩purchaser, I should li⟨ke to know before⟩ hand, what sum I am to p⟨ay. If you can⟩ give me further inform⟨ation on this⟩ head it would oblige, Dear Sir Your Most Obed⟨t &⟩ Very Hble Servant

Go: Washington

